Citation Nr: 0703887	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-23 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right knee impairment with internal derangement.

2.  Entitlement to an initial evaluation in excess of 
10 percent for painful motion of the right knee with 
traumatic arthritis.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In October 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran submitted additional evidence at the hearing and 
waived initial consideration of the evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  Right knee impairment with internal derangement is 
manifested by no more than moderate instability.

2.  Painful motion of the right knee with traumatic arthritis 
is manifested by no more than mild functional impairment.

3.  The preponderance of the evidence is against a finding 
that the current low back disability is attributable to 
service.  Arthritis was first shown many years after 
separation from service.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right knee impairment with internal derangement have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for an initial evaluation in excess of 
10 percent for painful motion of the right knee with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260 (2006).

3.  A low back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letters dated in December 2001 and January 2002, which 
were after initial consideration of the claims (which timing 
will be discussed below), VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, such as medical 
records, employment records, or records from other federal 
agencies, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was 
informed of the types of evidence needed in a claim for 
service connection.  VA did not inform him of the types of 
evidence needed in a claim for increase; however, the veteran 
has not been prejudiced by such.  Specifically, it is clear 
that the veteran is aware that in order to establish an 
increased rating, he would need to show that his disability 
had worsened.  When submitting his claim, he indicated that 
his disability had worsened.  Finally, VA asked the veteran 
to tell it about any additional information or evidence that 
he wanted VA to obtain for him.  

Initially, the RO had adjudicated the veteran's claim for a 
low back disability as a previously-denied claim.  The 
veteran had filed a claim for service connection for a low 
back disability as being secondary to the service-connected 
right knee disability, which claim was denied.  The veteran 
did not timely perfect his appeal.  Regardless, in the 
current claim, the veteran is attributing the low back 
disability to service, as opposed to a service-connected 
disability.  This is a new claim, and the Board will be 
considering this claim on the merits.  The veteran has not 
been prejudiced by such because the RO has subsequently 
considered the claim on the merits in the July 2006 
supplemental statement of the case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

As noted above, the December 2001 and January 2002 VCAA 
letters were issued after the initial determination of the 
claims on appeal; however, any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).  Following the issuance of these letters, the veteran 
has had an opportunity to respond to the VCAA letter, 
supplement the record, and participate in the adjudicatory 
process after the notice was given.  The claims were 
subsequently readjudicated by the RO in March 2002, when the 
RO issued a rating decision.  For these reasons, the veteran 
has not been prejudiced by the timing of a fully-compliant 
VCAA letter.  See Bernard, 4 Vet. App. 384.

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  A letter was sent to the 
veteran in March 2006 informing him of these five elements.

In connection with the duty to assist, VA has obtained VA and 
private medical records identified by the veteran.  The 
veteran submitted statements from private medical 
professionals.  VA provided the veteran with examinations in 
connection with the claims.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Ratings

Service connection for right knee impairment with arthritis 
and internal derangement, residual injury, postoperative, was 
awarded in a February 1972 rating decision and assigned a 
20 percent evaluation.  In a January 2003 rating decision, 
the RO awarded the veteran a separate 10 percent evaluation 
for arthritis and limitation of motion in the right knee.  
See VAOPGCPREC 23-97 and VAOPGCPREC 9-98 (allowing separate 
evaluations for arthritis and instability of the knee).

The veteran asserts that his right knee is worse than the 
current 20 percent and 10 percent evaluations contemplate.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation assigned 
following the grant of service connection for painful motion 
of the right knee with traumatic arthritis.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The Court has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At an April 2004 Decision Review Officer hearing, the veteran 
testified that his right knee bothered him on the job.  He 
stated he drove a fork lift, and it was painful to stand and 
drive the fork lift because of right knee pain  He noted that 
other than work, he did no other regular daily activities 
because of pain.  The veteran testified he did not receive 
ongoing treatment for his right knee, but noted that he was 
taking medication for the pain.  He stated he had been issued 
a brace for the knee, but that it was difficult to use, so he 
did not use it very much.  The veteran stated he had an 
altered gait as a result of his knee.

At the October 2006 hearing before the undersigned, the 
veteran provided testimony similar to that at the April 2004 
hearing.  He stated he was taking medication for his knee, 
but that it was not helping very much with the pain.  He 
stated that he had difficulty getting in and out of the 
forklift, particularly when it was on uneven ground and a 
hard time moving around in general.  The veteran testified he 
had lost from three to five days of work.  He stated he had 
been given a brace but would not wear it at work because it 
would make his knee hurt more.  The veteran described having 
two flare-ups a month.  He stated that it had been 
recommended to him that he undergo a knee replacement.

A.  Right knee impairment with internal derangement

The service-connected right knee impairment with internal 
derangement is evaluated under Diagnostic Code 5257.  Under 
that Diagnostic Code, it states that impairment of the knee 
other than ankylosis, as measured by the degree of recurrent 
subluxation or lateral instability, warrants a 20 percent 
evaluation when the disability is moderate and a 30 percent 
evaluation when the disability is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony both at the RO and before 
the Board, and finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent based upon 
lateral instability or subluxation.  The preponderance of the 
evidence is against a finding that the veteran has any more 
than moderate instability of the right knee.  In September 
1999, the veteran denied any dislocation of his right knee.  
In December 2001, a private physician stated the veteran had 
negative Lachman's and negative McMurray's tests.  In 
November 2002, he described his knee giving way approximately 
two to three times a week.  The examiner stated the veteran 
had a positive drawer sign, a positive painful McMurray's 
test, and a positive Lachman's test.  He noted the veteran's 
gait was normal.  In January 2004, the veteran denied 
locking, dislocation, or subluxation of his right knee.  The 
examiner stated that Lachman's was negative and that there 
was no instability.  In June 2006, the examiner stated that 
the medial collateral and anterior posterior ligaments were 
stable.  The evidence, including the description of his 
symptoms provided at hearings, is against a finding that the 
veteran's right knee, based upon subluxation and instability, 
is severe in degree to warrant a 30 percent evaluation.  

The Board notes the application of DeLuca to the evaluation 
of the veteran's service-connected disability under 
Diagnostic Code 5257 is not appropriate, as that Diagnostic 
Code does not contemplate limitation of motion and thus could 
not serve as a basis to the grant of an increased evaluation.  
See Johnson v. Brown, 9 Vet. App 7, 11 (1996) (holding that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to a disability rated under that Diagnostic Code).

The Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  The overall 
disability picture with respect to the service-connected 
right knee impairment with internal derangement now under 
consideration does not show any significant impairment beyond 
that contemplated in the 20 percent rating.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 
20 percent evaluation for his knee impairment based upon 
lateral instability and/or subluxation, the objective 
clinical findings do not establish a basis for a higher 
evaluation.  The preponderance of the evidence is against a 
finding that the service-connected right knee impairment with 
internal derangement is any more than moderately disabling 
for the reasons stated above.  The benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.

B.  Painful motion of the right knee with traumatic arthritis

The veteran's service-connected painful motion of the right 
knee with traumatic arthritis is rated under Diagnostic Code 
5010-5260.  Under that Diagnostic Code, it states that 
degenerative arthritis be established by x-ray findings will 
be rated on the basis of limitation of motion.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5010 (2006).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; and flexion limited 
to 30 degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; and extension 
limited to 15 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for painful 
motion of the right knee with traumatic arthritis.  The 
veteran has not shown any limitation of extension in that his 
extension has been 0 degrees in all the examination reports 
dating from 1999 to 2006.  He has limitation of flexion, but 
it has been, at worst, to 90 degrees, which would not warrant 
a 10 percent evaluation under Diagnostic Code 5260.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, an evaluation 
in excess of 10 percent based upon actual limitation of 
motion would not be warranted.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
has complained of pain, which has been substantiated by 
medical professionals when he has been examined, and which 
pain is contemplated by the 10 percent evaluation.  Examiners 
have noted that the veteran does not have additional 
limitations due to weakness, fatigability, or pain.  For 
example, in September 1999, the examiner stated that there 
was no additional loss of range of motion due to pain, 
fatigue, weakness, or lack of endurance.  In February 2001, 
the examiner stated there was no additional limitation due to 
pain and fatigability.  In November 2002, the examiner 
concluded there was no additional loss of function due to 
pain or fatigability.  In January 2004, the examiner stated 
that the veteran had additional limitations with bending, 
lifting, turning, weightbearing, and walking, but did not 
provide the additional limitations in terms of additional 
loss of range of motion.  

In order to warrant an evaluation in excess of 10 percent 
based upon limitation of motion there must be the actual or 
functional equivalent of limitation of flexion to 30 degrees 
or the actual or functional equivalent of limitation of 
extension to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  The veteran's range of motion, as stated 
above, has been, at worst, 0 to 90 degrees.  The 
preponderance of the evidence is against a finding that the 
right knee causes any more than mild functional impairment 
with respect to limitation of motion.

The Board notes that the veteran has complained of severe 
pain in connection with his right knee.  He has two, separate 
evaluations for his right knee, which combine to a 30 percent 
evaluation, which contemplates a severe knee disability.  

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The overall 
disability picture with respect to the service-connected 
painful motion of the right knee with traumatic arthritis 
does not show any significant impairment beyond that 
contemplated in the 10 percent rating assigned.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

For the reasons stated above, an evaluation in excess of 
10 percent is not warranted for painful motion of the right 
knee with traumatic arthritis.  The preponderance of the 
evidence is against the veteran's claim, and the benefit-of-
the-doubt rule is not for application.  Gilbert, 1 Vet. 
App. at 55.  

III.  Service Connection

The veteran asserts that his current low back disorder had 
its onset in service.  At the April 2004 hearing, he 
testified that he did not have back problems prior to 
entering service.  He stated he injured his back at the same 
time he injured his right knee (for which he is service 
connected).  He described the incident as being on a track 
and tripping and falling and landing on his back.  The 
veteran noted he did not receive treatment for his back at 
that time, but that he was given aspirin.  He stated he tried 
to tell the doctors about his back, but that they were more 
concerned about his right knee.  The veteran testified he 
continued to have back pain from then on until the time he 
got out of service.  He stated he first received treatment 
after service for his low back in the summer of 1973, and he 
was unable to work for two weeks.  The veteran described 
seeing several doctors at that time, but noted they were all 
dead, and he was unable to get any records from his treatment 
back then.  He denied having reinjured his back since getting 
out of service.  The veteran stated that no doctors had 
related his current low back disability to his service-
connected right knee disability or to service.

The veteran submitted two statements from his brothers at the 
time of the hearing.  Both of them stated that the veteran 
had experienced acute pain in his back in 1973 and was unable 
to get out of bed for two weeks.  

At the October 2006 hearing, the veteran provided similar 
testimony as that which he provided in April 2004.  He stated 
he did not have low back problems prior to his entering 
service.  He described having sustained an injury to his low 
back at the time he injured his knee.  He testified he first 
saw a doctor following service for his back in either 1971 or 
1972.  The veteran stated that one of the reasons he did not 
complain about his back while in service was that war victims 
were returning from Vietnam with far worse disabilities and 
he figured that more attention should be paid to them.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  The 
veteran is competent to state that he sustained an injury to 
his low back; however, the Board has determined that any pain 
he experienced in service is not related to the post-service 
low back disability.  The reasons are explained below.

Essentially, the veteran's testimony at both hearings is 
contradicted by the objective evidence of record.  For 
example, the service medical records are silent for the 
veteran having sustained an injury to his low back.  This 
certainly does not mean that the veteran did not sustain an 
injury to his low back, as the veteran is competent to report 
having sustained an injury in service.  However, there are 
service medical records that show the veteran complaining 
multiple times of right knee pain following the injury to the 
right knee.  He stated that his back bothered him from the 
time of that injury to his back and knee until the time he 
got out of service.  Yet, there are no records showing him 
also complaining of low back pain at the times he complained 
of right knee pain.  He did indicate in a report of medical 
history completed in October 1970, that he had a history of 
recurrent back pain, but a report of medical examination 
conducted at that time and again in September 1971 shows that 
the spine was normal clinically.  Thus, the Board finds that 
this is evidence against a finding that the veteran developed 
a chronic low back disability while in service.

When the veteran first filed his claim for compensation the 
same month he was discharged from service, he did not seek 
compensation for a low back disorder.  Instead, he filed 
claims for his right knee and a jaw condition.  His silence, 
when otherwise providing information having the purpose of 
advancing a claim, constitutes negative evidence, which is 
additional evidence against a finding that he had developed a 
chronic low back problem while in service.  He underwent a VA 
orthopedic examination in 1975 and made no mention of any 
back pain.  The veteran has stated that he tried to get 
treatment records dated soon after his discharge from service 
to show ongoing back treatment but was unable to obtain them 
because the physicians had died.  Of record are private 
medical records dated from as early as 1982.  They show 
treatment for multiple complaints, none of which relate to 
back pain.  A 1995 VA chest x-ray shows that the veteran's 
dorsal spine could be seen and was straight and normal.  The 
records that are in the claims file fail to show any evidence 
of continuity of symptomatology following the veteran's 
discharge from service.

Coincidentally, the first time the veteran filed a claim for 
service connection for a low back disorder (in June 1999), it 
was after objective medical records show he fell off of a 
ladder and injured his low back (in December 1998).  Thus, 
the first time a low back disability is shown is in 1998, 
which is more than 20 years following the veteran's discharge 
from service, which is additional evidence against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  In reporting the injury, the 
veteran stated he fell off a ladder because his knees had 
buckled.  At the time of the veteran's June 1999 claim for 
service connection, he did not attribute his low back 
disability to service; rather, he attributed to his service-
connected right knee, which is consistent with what the 
medical records show.  (The veteran did not perfect his 
appeal for secondary service connection, and thus it is not 
currently before the Board.)  It must be noted that at the 
April 2004 hearing, the veteran specifically denied, under 
oath, having sustained a low back injury after his discharge 
from service.  The first time the veteran attributes low back 
pain to an incident in service was when he filed his current 
claim for service connection in November 2000-almost 30 
years after discharge from service.  

The preponderance of the evidence is against a finding that 
the veteran sustained an injury to his low back in service, 
which caused him continuous pain from then until the present 
time.  There is no objective evidence of arthritis within one 
year following the veteran's discharge from service.  The 
Board is aware that the veteran has submitted a February 2001 
letter from a chiropractor, wherein he stated that the 
veteran had been seen at his clinic since 1977 for recurring 
back pain and reported then that he had sustained an injury 
five to six years prior.  The Board does not accord this 
medical statement much probative value.  The private medical 
records dated as early as 1982 go up to 1996 (from the same 
physician)-a period covering approximately 14 years.  Again, 
in none of those records does the veteran report back pain.  
Medical records created contemporaneously with treatment are 
accorded much more probative value than a letter created in 
connection with a claim for monetary benefits discussing 
events that occurred more than 20 years prior, particularly 
when there are no objective records to support those events.  

The same can be said of the December 2001 letter from a 
private physician, who conditioned his opinion that the 
current low back disorder being related to service on there 
being evidence to document the low back injury in service.  
This medical opinion, and the one from the chiropractor, are 
based upon a report of history by the veteran, which history 
the Board has determined is unsupported by the record.  
Therefore, the Board has given little to no probative value 
to either of these opinions.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).

While the veteran has attributed his current low back 
disorder to service, it has not been shown that the veteran 
possesses any specialized training or medical knowledge to 
provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly, for all the reasons stated above, the Board 
finds the preponderance of the evidence is against a finding 
that the current low back disability is related to an in-
service injury.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

An increased rating for right knee impairment with internal 
derangement is denied.

An increased rating for painful motion of the right knee with 
traumatic arthritis is denied.

Service connection for a low back disability is denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


